NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE W. DANIEL HILLIS, RODERICK A. HYDE,
NATHAN P. MYHRVOLD, CLARENCE T.
TEGREENE, AND LOWELL L. WOOD, JR.
2011-1402
(Seria1 No. 11/386,227)
Appea1 from the United States Patent and Traden;1ark
Office, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER
The Director of the United States Patent and Trade-
mark Office moves for an 18-day extension of time, until
November 22, 2011, for the Direct0r to file his response
brief, and for a 20-day extension of time, until December
29, 2011, for the appellants to file their reply brief
Upon consideration thereof
IT ls ORDERED THAT:

\
/
IN RE HILLIS 2
The motion is granted No further extensions should
be anticipated by the Director.
FoR THE CoURT
NOV 0 3  fs/ J an Horba1y
Date J an Horbaly
Clerk
cc: Manu J. TejWani, Esq. 1
Raymond T. Chen, Esq.
s21
§
§§->
§§-.
§§
Q%°
§§
55
"\'rl
O
3
wm/poe 2011
.lAN HDRBALY
CLERK